967 F.2d 588w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.MERCEDES-BENZ OF NORTH AMERICA, INC.,Plaintiff-counter-defendant/Appellant,v.HARTFORD ACCIDENT & INDEMNITY CO., Defendant-counter-claimant/Appellee,MERCEDES-BENZ OF NORTH AMERICA, INC.,Plaintiff-counter-defendant/Appellee,v.HARTFORD ACCIDENT & INDEMNITY CO.,Defendant-counter-claimant/Appellant,
Nos. 89-56011, 89-56012.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 7, 1991.Decided June 2, 1992.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION. SEE 974 F.2d 1342.